1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES ROBERT BRISCOE, III,                      )   Case No.: 1:19-cv-00389-DAD-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER DENYING PETITIONER’S MOTION TO
                                                     )   DENY RESPONDENT’S REQUEST FOR
13          v.                                       )   EXTENSION OF TIME AS MOOT
                                                     )
14   MICHAEL MARTEL, Warden,
                                                     )   (Doc. 49)
              Respondent.
15                                                   )
                                                     )
16                                                   )

17          On October 10, 2019, Petitioner filed a motion to deny Respondent’s request for extension of

18   time. (Doc. 49.) However, on October 3, 2019, the Court granted Respondent’s motion for extension

19   of time to file response to petition for writ of habeas corpus. (Doc. 46.) Therefore, Petitioner’s motion

20   is denied as moot.

21
22   IT IS SO ORDERED.

23      Dated:     October 16, 2019                            /s/ Jennifer L. Thurston
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                         1
